STRINGER, Judge.
Oscar Hanson challenges the order of the trial court summarily denying his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm.
In his motion, Hanson alleged that his pleas were involuntary because trial counsel affirmatively misadvised him that the convictions could not be used in the future as prior offenses for sentencing purposes. In Stansel v. State, 825 So.2d 1007 (Fla. 2d DCA 2002), we held that this claim is not cognizable in a rule 3.850 motion. We certify the same question that we certified in Stansel.
Affirmed.
NORTHCUTT and SALCINES, JJ., Concur.